United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.J., Appellant
and
U.S. POSTAL SERVICE, CALVIN STREET
ANNEX, Greenville, SC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1287
Issued: January 13, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge

JURISDICTION
On May 21, 2019 appellant, through counsel, filed a timely appeal from an April 30, 2019
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish total disability for
the period May 22 to June 8, 2018 causally related to his accepted June 5, 2016 employment
injury.
FACTUAL HISTORY
On June 20, 2016 appellant, then a 26-year-old city carrier, filed a traumatic injury claim
(Form CA-1) alleging that on June 5, 2016 a ball joint came off of his truck while he was driving
in the performance of duty, which caused him to hit his right knee on the truck door and “pull
something” in his back while in the performance of duty. He stopped work on June 23, 2016.
Appellant returned to full-duty work on September 12, 2016. On December 2, 2016 OWCP
accepted his claim for sprain of ligaments of the thoracic spine, sprain of ligaments of the lumbar
spine, and right knee contusion.
On October 16, 2017 appellant’s treating physician, Dr. Wayne Franklin Sease, Jr., Boardcertified in sports medicine and family practice, reported that appellant’s accepted right knee
patellofemoral joint contusion and thoracic and lumbar spine strains had resolved. He found that
appellant had reached maximum medical improvement (MMI) and was no longer disabled from
work.
In a March 23, 2018 work capacity evaluation form (OWCP Form 5c) Dr. Roslyn Foster,
a family practitioner, diagnosed cervical and thoracic pain as well as abnormal cervical x-rays.
She indicated by checking a box marked “yes” that appellant could work eight hours a day with
restrictions. Dr. Foster provided restrictions on walking, standing, twisting, bending, stooping,
pushing, pulling, lifting, squatting, kneeling, and climbing.
On June 12, 2018 appellant filed additional claims for compensation (Form CA-7) and
requested leave without pay from May 22 through June 8, 2018.3 The employing establishment
again alleged that he had not provided updated medical documentation.
In a June 18, 2018 development letter, OWCP requested additional factual and medical
evidence supporting the alleged period of total disability. It afforded appellant 30 days to respond.
By decision dated September 13, 2018, OWCP denied appellant’s claims for compensation
for the period May 22 through June 8, 2018. It found that there was no medical documentation
establishing that he was disabled from work due to his accepted employment injury.
On September 19, 2018 appellant, through counsel, requested an oral hearing from an
OWCP hearing representative regarding the September 13, 2018 decision.
3

Previously, on May 28, 2018 appellant had filed a claim for compensation (Form CA-7) requesting eight hours a
day of leave without pay for the period May 8 through 21, 2018. On the reverse side of the claim form, the employing
establishment asserted that he refused to submit updated medical documentation. Appellant alleged that the employing
establishment had not provided him with work within his restrictions since May 8, 2018. By decision dated July 6,
2018, OWCP denied his claim for compensation for the period May 8 through 21, 2018.

2

During the hearing on February 12, 2019 appellant testified that on March 23, 2018 he
sought medical treatment due to his June 5, 2016 employment injury. He denied that his physician
found that he was disabled from work, asserting that his supervisor sent him home on May 8, 2018
based on Dr. Foster’s March 23, 2018 restrictions. Appellant returned to work on July 14, 2018.
On February 25, 2019 the employing establishment responded and asserted that he had
approved leave under the Family and Medical Leave Act (FMLA) for the period March 16 through
July 1, 2018 and he was therefore dismissed from work. It alleged that the FMLA disability was
not due to appellant’s accepted employment injuries, but for a separate health condition. The
employing establishment noted that anytime an employee was off work for an extended period of
time and the cause was unknown, it was standard practice at the employing establishment to have
the employee provide medical clearance before returning to work. It noted that appellant filed a
grievance and on February 11, 2019 he was awarded back pay for time lost from work from May 8
through July 1, 2018.4
On March 25, 2019 OWCP received copies of appellant’s FMLA documentation,
including a report of Kelsey Bunner, a physician assistant. Ms. Bunner indicated that appellant
had developed back pain beginning in June 2016 and opined that appellant was incapacitated from
work for the period March 16 through July 1, 2018. Appellant also provided diagnostic tests
results.
By decision dated April 30, 2019, OWCP’s hearing representative found that appellant had
not submitted medical evidence establishing disability from May 22 to June 8, 2018 causally
related to his accepted June 5, 2016 employment injury.
LEGAL PRECEDENT
An employee seeking benefits under FECA5 has the burden of proof to establish the
essential elements of his or her claim by the preponderance of the evidence.6 Under FECA the
term disability means incapacity, because of an employment injury, to earn the wages that the
employee was receiving at the time of injury.7 For each period of disability claimed, the employee
has the burden of proof to establish that he or she was disabled from work as a result of the accepted
employment injury.8 Whether a particular injury caused an employee to be disabled from

4
The Board notes that although the employing establishment alleged in its statement that appellant had received
back pay pursuant to a grievance settlement, the record of evidence does not substantiate that such settlement occurred
or back wages were paid.
5

Supra note 2.

6

M.C., Docket No. 18-0919 (issued October 18, 2018); Amelia S. Jefferson, 57 ECAB 183 (2005); see also
Nathaniel Milton, 37 ECAB 712 (1986).
7

A.S., Docket No. 17-2010 (issued October 12, 2018); S.M., 58 ECAB 166 (2006); Bobbie F. Cowart, 55 ECAB
746 (2004); 20 C.F.R. § 10.5(f).
8

K.C., Docket No. 17-1612 (issued October 16, 2018); William A. Archer, 55 ECAB 674 (2004).

3

employment and the duration of that disability are medical issues which must be proven by the
preponderance of the reliable, probative, and substantial medical evidence.9
The Board will not require OWCP to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so would essentially allow an employee to self-certify his or her disability and
entitlement to compensation.10
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish total disability
for the period May 22 to June 8, 2018 causally related to his accepted June 5, 2016 employment
injury.
The evidence of record substantiates that on October 16, 2017 treating physician Dr. Sease
found that appellant’s right knee patellofemoral joint contusion and thoracic and lumbar spine
strains had resolved and that he had no disability. In a March 23, 2018 form report, Dr. Foster,
diagnosed cervical and thoracic pain as well as abnormal cervical x-rays and provided work
restrictions. However, she did not provide an opinion on whether appellant was disabled from
work during the claimed period due to his accepted employment injury. Accordingly, Dr. Sease’s
report is of no probative value and is insufficient to establish appellant’s claim for compensation.11
In a report dated March 23, 2018, Dr. Foster diagnosed cervical and thoracic pain as well
as abnormal cervical x-rays, but indicated that appellant could work eight hours a day with
restrictions. As the report of Dr. Foster negates disability during the claimed period, it is
insufficient to establish appellant’s claim for disability.
In support of his claim, appellant also provided a copy of his FMLA documentation, which
included a report completed by a physician assistant. Physician assistants, however, are not
considered physicians as defined under FECA.12 Consequently, their medical findings and
opinions are insufficient to establish entitlement to compensation benefits.
Finally, appellant submitted results from diagnostic testing. The Board has held, however,
that diagnostic studies are of limited probative value as they do not address whether the

9

S.G., Docket No. 18-1076 (issued April 11, 2019); Fereidoon Kharabi, 52 ECAB 291, 292 (2001).

10

J.B., Docket No. 19-0715 (issued September 12, 2019).

11

See M.M., Docket No. 18-0817 (issued May 17, 2019); M.C., Docket No. 16-1238 (issued January 26, 2017).

12

Section 8101(2) of FECA provides that medical opinion, in general, can only be given by a qualified physician.
This section defines a physician as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors,
and osteopathic practitioners within the scope of their practice as defined by state law. H.K., Docket No. 19-0429
(issued September 18, 2019); K.W., 59 ECAB 271, 279 (2007); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006).
A report from a physician assistant or certified nurse practitioner will be considered medical evidence if countersigned
by a qualified physician. Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter
2.805.3a(1) (January 2013).

4

employment incident caused any of the diagnosed conditions.13 These reports are therefore
insufficient to establish the claim.
As the medical evidence of record does not include a rationalized opinion on causal
relationship between appellant’s claimed disability and his accepted employment injury, the Board
finds that he has not met his burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish total disability
for the period May 22 to June 8, 2018 causally related to his accepted June 5, 2016 employment
injuries.
ORDER
IT IS HEREBY ORDERED THAT the April 30, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: January 13, 2020
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

13

See J.S., Docket No. 17-1039 (issued October 6, 2017).

5

